Garnett, J. In this action on the case for personal injuries to appellant, the jury, by their verdict, allowed her $100 damages. The evidence would have warranted a much larger verdict, and appellant now asks that the judgment may be reversed because the damages given were inadequate. The verdict is inconsistent, but the trial judge evidently thought the plaintiff had been awarded $100 more than she was entitled to on the merits of the case. Otherwise he would have granted her motion for a new trial. This court has decided that in such cases the refusal of a new trial will not be disturbed merely on the strength of the inconsistency of the verdict. O’Malley v. Chicago City Railway Co., 33 Ill. App. 354. As to the measure of damages the circuit judge of his own motion instructed the jury that if they found the defendant guilty they should assess against it such damages as they believed from the evidence the plaintiff sustained as the direct result of defendant’s negligence. Appellant objects to the word direct in the instruction, and says the small amount of the verdict was caused by the use of that word. The words. “natural and proximate” are more commonly used than “ direct” and for that reason may be said to be more appropriate. But the word “direct” is often used in the decided cases as synonymous with those in more general use. I. B. & W. R. Co. v. Burney, 71 Ill. 381; Slater v. Rink, 18 Ill. 527; Walrath v. Redfield, 11 Barb. 368; Clemens v. Hannibal & St. J. R. R. Co., 53 Mo. 366; Salem Bank v. Gloucester Bank, 17 Mass. 32. We are not prepared to say that the instruction was erroneous. The judgment is affirmed. Judgment affirmed.